DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the unlabeled rectangular boxes should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In paragraph 15, the variable “TL” should be defined.  
Appropriate correction is required.
Claim Objections
Claims 4 and 6 are objected to because of the following informalities:
In claim 4, on lines 2 and 3, amend the claim to use English decimal notations using a “.” Instead of a “,”.
In claim 6, the variables of the equation should be defined.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a measuring unit, a calculation unit and a detection unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As stated above, claim 1 recites limitations that invoke 35 U.S.C. 112(f).  The calculation unit and the detection unit are assumed to be a generic computer programmed to perform the recited functions.  The calculation unit and the detection unit have support in the disclosure at Fig. 1, the calculation unit 10 and detection unit 12 and at paragraphs 26 and 28.  The specification discusses a measuring unit at paragraph 25 and refers to Fig. 1, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0101103 to Haseba et al. (Haseba) in view of US Patent Application Publication 2003/0065409 to Raeth et al. (Raeth).
Claim 1
With regard to a measuring unit for measuring a parameter of the rotating arrangement for a predefined time period, Haseba teaches measuring vibration of a bearing and evaluating the measurements for a certain period of time (Fig. 1, bearing 60, vibration sensor 70; pars. 51, 57-61).

With regard to a detection unit for detecting a defect by comparing a current value of the parameter with the calculated threshold, Haseba teaches a diagnosis unit that diagnoses an abnormality if the evaluation value is greater than the threshold (Fig. 1, diagnosis unit 150; par. 63).
Haseba does not teach that the calculation unit is configured to adjust the calculated threshold using a stability factor, and wherein the stability factor is a variable function of the standard deviation and the mean value.  Raeth teaches setting thresholds to a fixed percentage of a standard deviation of a moving average and determining the thresholds as a dependent on a variance (pars. 54-57, 82, 121).  Since the thresholds are calculated based on the standard deviation of a moving average, the thresholds are based on the stability of the standard deviation and average, and the variance is a stability factor.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the condition monitoring, as taught by Haseba, to include setting a threshold to a fixed percentage of a standard deviation of a moving average, as taught by Raeth, because then the thresholds would adapt readily to evolving data streams (Raeth, par. 4).
Claim 2

Claim 5
Haseba teaches that the calculation unit is configured to adjust the threshold using an alarm sensitivity factor (pars. 68, 73, 122-123).
Claim 7
With regard to measuring a parameter of the rotating arrangement for a predefined time period, Haseba teaches measuring vibration of a bearing and evaluating the measurements for a certain period of time (Fig. 1, bearing 60, vibration sensor 70; pars. 51, 57-61).
With regard to calculating a mean value and a standard deviation of the parameter of the predefined time period, and calculating a threshold based on a sum of the mean value and the standard deviation during the predefined time period, Haseba teaches a threshold setting unit that sets a threshold based on the moving average and the standard deviation (Fig. 1, threshold setting unit 160, pars. 62, 122-123).
With regard to detecting a defect by comparing a current value of the parameter with the calculated threshold, Haseba teaches a diagnosis unit that diagnoses an abnormality if the evaluation value is greater than the threshold (Fig. 1, diagnosis unit 150; par. 63).
Haseba does not teach adjusting the calculated threshold using a stability factor, and wherein the stability factor is a variable function of the standard deviation and the mean value.  Raeth teaches setting thresholds to a fixed percentage of a standard deviation of a moving average and determining the thresholds as a dependent on a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864